Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”), dated as of November 29, 2010, is
entered into by and between Six Flags Entertainment Corporation, a Delaware
corporation (the “Company”) and Brett Petit (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and Executive desire that Executive continue to serve as
Senior Vice President, Marketing and Sales of the Company on the terms set forth
in this Agreement and to confirm the terms and conditions of such employment by
entering into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, it is hereby agreed as follows:

 

1.                                       Term of Employment.  The term of
Executive’s employment by the Company pursuant to this Agreement shall commence
on December 1, 2010 (the “Effective Date”) and shall terminate in accordance
with Section 4 hereof (such term, the “Term”).

 

2.                                       Position, Duties and Location.

 

(a)                                  Position and Duties.  Executive shall serve
as the Senior Vice President, Marketing and Sales of the Company.  During the
Term, Executive shall have the duties and responsibilities for the
position(s) then held by Executive that are commensurate with those held by
similarly situated executives at similarly situated companies of similar size,
and such other duties and responsibilities assigned by the Chief Executive
Officer that are reasonably consistent with Executive’s position.  Executive
shall report to the Chief Executive Officer.

 

(b)                                 Attention and Time.  Executive shall devote
substantially all Executive’s business attention and time to Executive’s duties
hereunder and shall use Executive’s reasonable best efforts to carry out such
duties faithfully and efficiently.  During the Term, it shall not be a violation
of this Agreement for Executive to (i) serve on industry, trade, civic or
charitable boards or committees; (ii) deliver lectures or fulfill speaking
engagements; or (iii) manage personal investments, as long as such activities do
not materially interfere with the performance of Executive’s duties and
responsibilities as described herein.  Executive shall be permitted to serve on
for-profit corporate boards of directors if approved in advance by the Board. 
Notwithstanding the foregoing, Executive shall use Executive’s best efforts to
resign from any outside positions consistent with Executive’s obligations with
respect to such position if the Board determines in good faith that such
activities interfere in any material respect with the performance of Executive’s
duties and responsibilities for the Company.

 

(c)                                  Location.  Executive’s principal place of
employment shall be located at the Company’s offices in Dallas, Texas but
Executive shall be required to travel to and render services at other Company
locations, as may reasonably be required by Executive’s duties hereunder.

 

--------------------------------------------------------------------------------


 

3.                                       Compensation.

 

(a)                                  Base Salary.  Executive shall receive a
base salary (as applicable, the “Base Salary”) at an annual rate of no less than
$300,000.  Executive’s Base Salary shall be reviewed by the Company in 2011 and
at least annually thereafter for increase.  Base Salary shall be paid at such
times and in such manner as the Company customarily pays the base salaries of
its employees.  In the event that Executive’s Base Salary is increased by the
Board in its discretion at any time during the Term, such increased amount shall
thereafter constitute the Base Salary.

 

(b)                                 Annual Bonus.  During the Term, Executive
shall have a target bonus opportunity (“Target Bonus”) of 50% of Base Salary. 
Any annual bonus payable to Executive shall be paid during the calendar year
following the calendar year performance year and no later than five days
following the filing of the Company’s Form 10-K for the performance year (or, if
the Company is not required to or does not file a Form 10-K, no later than five
days following the completion of the audit of the applicable performance year).

 

(c)                                  Other Compensation and Benefits.  During
the Term, Executive shall be entitled to participate in or receive benefits
under any employee benefit programs of the Company (including life, health and
disability programs) that are made available generally to executive officers of
the Company to the extent that Executive complies with the conditions attendant
with coverage under such plans or arrangements.  Nothing contained herein shall
be construed to prevent the Company from modifying or terminating any plan or
arrangement (excluding, as it relates to Executive, the annual bonus program
described in Section 3(b) and expense reimbursements described in Section 3(d). 
Notwithstanding the foregoing, Executive shall be entitled to four weeks of paid
vacation per calendar year.

 

(d)                                 Expenses.  The Company shall promptly
reimburse Executive in accordance with applicable Company policy for all
reasonable expenses that Executive incurs during Executive’s employment with the
Company in carrying out Executive’s duties under this Agreement.

 

4.                                       Termination of Employment.  Executive’s
employment shall terminate automatically upon Executive’s death or Disability. 
The Company may terminate Executive’s employment for Cause or without Cause. 
Executive may terminate Executive’s employment with or without Good Reason. 
Upon termination of Executive’s employment for any reason, the Company shall pay
Executive within 10 business days of Executive’s Date of Termination (except
with respect to reimbursements described in clause (D), which shall be paid
within 20 business days of Executive’s Date of Termination):  (A) unpaid Base
Salary through the Date of Termination, (B) any earned but unpaid bonus for the
prior fiscal year, (C) any benefits due to Executive under any employee benefit
plan of the Company and any payments due to Executive under the terms of any
Company program, arrangement or agreement, including insurance policies but
excluding any severance program or policy and (D) any expenses owed to
Executive, provided Executive properly submits documentation therefor in
accordance with applicable Company policy within 10 business days after the Date
of Termination ((A), (B), (C) and (D) collectively, the “Accrued Amounts”).

 

2

--------------------------------------------------------------------------------


 

(a)                                  Death; Disability; Termination For Cause;
Termination without Good Reason.  Upon a termination of Executive’s employment
(i) due to Executive’s death or Disability, or (ii) by the Company for Cause or
by Executive without Good Reason, Executive (or, in the case of Executive’s
death, Executive’s estate and/or beneficiaries) shall be entitled to Executive’s
Accrued Amounts and Executive shall have no further right or entitlement under
this Agreement to payments arising from termination of Executive’s employment
due to death or Disability, by the Company for Cause or by Executive without
Good Reason.  In addition, in the event of the termination of Executive’s
employment due to death or Disability, Executive (or Executive’s estate) shall
be entitled to (i) a pro rata portion (based on the number of days during the
applicable performance year Executive was employed by the Company) of the annual
bonus that would otherwise have been paid to Executive if Executive’s employment
had not so terminated (a “Pro Rata Bonus”), payable at the time described in
Section 3(b) and (ii) immediate vesting of all time-vested options, stock
appreciation rights, restricted stock, restricted stock units and other
time-vested equity-based incentive awards then held by Executive (excluding any
awards issued pursuant to the Company’s Project 350 Program) (collectively,
“Equity Awards”), with all outstanding options and stock appreciation rights
remaining exercisable for the shorter of their originally scheduled respective
terms and one year following Executive’s Date of Termination.  Moreover, in the
event of the termination of Executive’s employment due to Disability, Executive
shall be entitled to payment of an amount equal to the product of one (1) and
the sum of Executive’s Base Salary and Target Bonus for the year of termination,
such amount to be paid in a lump sum as soon as practicable after the Date of
Termination but no later than the earliest time permitted under Section 4(d) and
Section 19.

 

(b)                                 Termination Without Cause or for Good Reason
Not Related to a Change in Control.  In the event that, during the Term, the
Company terminates Executive’s employment without Cause or Executive terminates
Executive’s employment for Good Reason other than as set forth in Section 4(c),
Executive shall be entitled to the Accrued Amounts and, subject to Executive’s
compliance with Sections 5, 6 and 7, the following payments and benefits in lieu
of any payments or benefits under any severance program or policy of the Company
or its Affiliates:

 

(A)                              payment of a Pro Rata Bonus, payable at the
time described in Section 3(b);

 

(B)                                payment of an amount equal to the product of
one (1) and the sum of (X) Executive’s Base Salary (excluding any reductions
thereto that serve as the basis for a termination for Good Reason) and
(Y) Target Bonus for the year of termination, such amount to be paid in a lump
sum as soon as practicable after the Date of Termination but no later than the
earliest time permitted under Section 4(d) and Section 19;

 

(C)                                subject to Executive’s making a timely
election pursuant to COBRA, continued health care coverage for a period of
eighteen (18) months commencing on the Date of Termination or until Executive
receives comparable coverage from a subsequent employer for Executive (and
Executive’s eligible dependents, if any) under the Company’s health plans on the
same basis as such coverage is made available to executives employed by the
Company (including, without limitation,

 

3

--------------------------------------------------------------------------------


 

co-pays, deductibles and other required payments and limitations) with the
Company paying the applicable COBRA premium in excess of the amount paid by
active employees for such coverage or otherwise providing such coverage to
Executive for the amount paid by active employees for such coverage and
Executive’s qualifying event for purposes of COBRA shall be treated as occurring
at the Date of Termination;

 

(D)                               immediate vesting of the unvested Equity
Awards that are scheduled to vest in the twelve (12) month period following
Executive’s Date of Termination, with all vested options and stock appreciation
rights remaining exercisable for the shorter of their originally scheduled
respective terms and one year following Executive’s Date of Termination; and

 

(E)                                 executive outplacement services as
reasonably determined by the Company.

 

(c)                                  Termination Without Cause or for Good
Reason Related to a Change in Control.  In the event that, during the Term on or
within two years after or in anticipation of a Change in Control, the Company
terminates Executive’s employment without Cause or Executive terminates
Executive’s employment for Good Reason other than as set forth in Section 4(b),
Executive shall be entitled to the Accrued Amounts and, subject to Executive’s
compliance with Sections 5, 6 and 7, the following payments and benefits in lieu
of any payments or benefits under any severance program or policy of the Company
or its Affiliates:

 

(A)                              payment of a Pro Rata Bonus, payable at the
time described in Section 3(b);

 

(B)                                payment of an amount equal to the product of
two (2) and the sum of (X) Executive’s Base Salary (excluding any reductions
thereto that serve as the basis for a termination for Good Reason) and
(Y) Target Bonus for the year of termination, such amount to be paid in a lump
sum as soon as practicable after the Date of Termination but no later than the
earliest time permitted under Section 4(d) and Section 19;

 

(C)                                subject to Executive’s making a timely
election pursuant to COBRA, continued health care coverage for a period of
eighteen (18) months commencing on the Date of Termination or until Executive
receives comparable coverage from a subsequent employer for Executive (and
Executive’s eligible dependents, if any) under the Company’s health plans on the
same basis as such coverage is made available to executives employed by the
Company (including, without limitation, co-pays, deductibles and other required
payments and limitations) with the Company paying the applicable COBRA premium
in excess of the amount paid by active employees for such coverage or otherwise
providing such coverage to Executive for the amount paid by active employees for
such coverage and Executive’s qualifying event for purposes of COBRA shall be
treated as occurring at the Date of Termination;

 

(D)                               all of the Equity Awards shall fully vest; and

 

4

--------------------------------------------------------------------------------


 

(E)                                 executive outplacement services as
reasonably determined by the Company.

 

(d)                                 Release.  As a condition to receiving the
payments and benefits set forth in Section 4(b) or Section 4(c), Executive shall
be required, within 60 days of Executive’s Date of Termination (including,
without limitation, a Date of Termination that occurs after the expiration of
the Term), to execute, deliver and not revoke (with any applicable revocation
period having expired) a general release of claims in a form attached hereto as
Exhibit A.  To the extent required by Section 19, any payments or benefits that
would otherwise have been made during such 60-day period shall not be made and
shall be accumulated and paid in a single lump sum on the expiration of such
60-day period.

 

(e)                                  Full Discharge.  The amounts payable to
Executive under this Section following termination of Executive’s employment
shall be in full and complete satisfaction of Executive’s rights under this
Agreement and any other claims Executive may have in respect of Executive’s
employment by the Company or any of its subsidiaries, and Executive acknowledges
that such amounts are fair and reasonable, and Executive’s sole and exclusive
remedy, in lieu of all other remedies at law or in equity, with respect to the
termination of Executive’s employment hereunder or breach of this Agreement. 
Nothing contained in this sub-section shall serve as a bar to any claim that
would not have been released if Executive executed the release attached as
Exhibit A upon Executive’s Date of Termination, whether or not such release is
required to be executed in connection with such termination.

 

(f)                                    Definitions.  For purposes of this
Agreement, the following definitions shall apply:

 

(i)                                     “Affiliate” shall mean a person or other
entity that directly or indirectly controls, is controlled by, or is under
common control with the Company.

 

(ii)                                  “Board” shall mean the Board of Directors
of the Company.  The duties and responsibilities of the Board hereunder may be
exercised by a committee of the Board, which shall be considered to be the
“Board” for purposes hereof.

 

(iii)                               “Cause” shall mean:  (A) Executive’s
continued failure (except where due to physical or mental incapacity) to
endeavor in good faith to substantially perform Executive’s duties hereunder
after written notice from the Company requesting such performance and specifying
Executive’s alleged non-compliance; (B) Executive’s material malfeasance or
gross neglect in the performance of Executive’s duties hereunder;
(C) Executive’s conviction of, or plea of guilty or nolo contendere to, a
misdemeanor involving moral turpitude or a felony; (D) the commission by
Executive of an act of fraud or embezzlement against the Company or any
Affiliate constituting a crime; (E) Executive’s material breach of any material
provision of this Agreement (as determined in good faith by the Board) that is
not remedied within fifteen (15) days after (I) written notice from the Company
specifying such breach and (II) the opportunity to appear before the Board;
(F) Executive’s material violation of a material Company policy

 

5

--------------------------------------------------------------------------------


 

that causes demonstrable damage to the Company, which damage is not
insignificant; (G) Executive’s continued failure to cooperate in any audit or
investigation involving the Company or its Affiliates or its or their financial
statements or business practices that is not remedied within fifteen (15) days
of written notice from the Company specifying such failure; or (H) Executive’s
actual gross misconduct that the Board determines in good faith adversely and
materially affects the business or reputation of the Company and its
Subsidiaries taken as a whole; provided that in any dispute pursuant to
Section 10 regarding whether “Cause” exists under this clause (H), the
arbitrator shall make a de novo review of whether Executive’s actual gross
misconduct adversely and materially affected the business or reputation of the
Company and its Subsidiaries taken as a whole, it being understood that
Executive’s termination shall be determined by the arbitrator to have been by
the Company without Cause under this clause (H) if either (a) Executive did not
actually engage in gross misconduct or (b) such gross misconduct did not in fact
have an adverse and material effect on the business or reputation of the Company
and its Subsidiaries taken as a whole.

 

(iv)                              “Change in Control” shall mean:  (A) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), but excluding (x) any
employee benefit plan of the Company, (y) any Permitted Holder or (z) any
acquisitions pursuant to a transaction described in clause (D) below, that does
not constitute a Change in Control), is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a person
shall be deemed to have “beneficial ownership” of all shares that any such
person has the right to acquire, whether such right is exercisable immediately
or only through the passage of time), directly or indirectly, of more than
thirty-five percent (35%) of the voting stock of the Company; (B) at any time,
the Continuing Directors (as defined below) cease for any reason to constitute
at least a majority of the Board; (C) a direct or indirect sale or other
transfer of all or substantially all of the assets of the Company and its
Subsidiaries, taken as a whole, or (D) consummation of any merger, consolidation
or like business combination or reorganization of the Company that results in
the voting securities of the Company outstanding immediately prior to the
consummation of such merger, consolidation or like business combination or
reorganization not representing (either by remaining outstanding or by being
converted into voting securities of the applicable surviving or other entity)
more than fifty percent (50%) of the combined voting power of the voting
securities of the Company (or its successor) (or the ultimate parent company
thereof) outstanding immediately after such merger, consolidation or like
business combination or reorganization.  Only one (1) Change in Control may
occur during the Term.

 

(v)                                 “Continuing Directors” shall mean, as of any
date of determination, any member of the Board who (i) was a member of the Board
on the date of this Agreement or (ii) was nominated for election or elected to
the Board with the approval of a majority of the Continuing Directors who were
members of the Board at the time of such nomination or election.

 

(vi)                              “Date of Termination” / “Notice of
Termination.”  Any termination of Executive’s employment by the Company or by
Executive under this

 

6

--------------------------------------------------------------------------------


 

Section 4 (other than termination due to death) shall be communicated by a
written notice to the other party hereto indicating the specific termination
provision in this Agreement relied upon, setting forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and specifying a “Date
of Termination” (a “Notice of Termination”) which, if submitted by Executive,
shall be at least thirty (30) days following the date of such notice.  A Notice
of Termination submitted by the Company may provide for a “Date of Termination”
on the date Executive receives the Notice of Termination, or any date thereafter
elected by the Company in its sole discretion not to exceed thirty (30) days
following the date of such notice.  The failure by Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause or Good Reason shall not waive any right of
Executive or the Company hereunder or preclude Executive or the Company
thereafter from asserting such fact or circumstance within a period of six
months from the Date of Termination in order to enforce Executive’s or the
Company’s otherwise applicable rights hereunder.

 

(vii)                           “Disability” shall mean the Executive’s
inability due to a mental or physical impairment to substantially perform
Executive’s duties for the Company for 90 consecutive days or 180 days in any
two-year period.

 

(viii)                        “Good Reason” shall mean the occurrence, without
Executive’s express written consent, of:  (A) a material diminution in
Executive’s employment duties, responsibilities or authority, or the assignment
to Executive of duties that are materially inconsistent with Executive’s
position; (B) any reduction in Base Salary or any reduction in Executive’s
Target Bonus (as expressed as a percentage of Base Salary); or (C) any material
breach by the Company of Section 3 or Section 9 of this Agreement; provided that
Executive may terminate for Good Reason only if (I) within 90 days of the date
Executive has actual knowledge of the occurrence of an event of Good Reason,
Executive provides written notice of the Company specifying such event, (II) the
Company does not cure such event within 10 business days of such notice if the
event is nonpayment of an amount due to Executive or within 60 days of such
notice for other events and (III) Executive terminates Executive’s employment
within 30 business days of the end of such cure period.

 

(ix)                                “Permitted Holders” shall mean each person
or entity (and any affiliate of such person) beneficially owning more than 10%
of the Company’s voting stock on the Effective Date.

 

(x)                                   “Subsidiary” of the Company shall mean any
corporation of which the Company owns, directly or indirectly, more than fifty
percent (50%) of the voting stock.

 

(g)                                 Other Positions.  Executive shall
immediately resign, and shall be deemed to have immediately resigned without the
requirement of any additional action, from any and all position Executive holds
with the Company and its Affiliates on Executive’s Date of Termination.

 

7

--------------------------------------------------------------------------------


 

(h)                                 Breach of Payment Obligation.  If the
Company fails (other than pursuant to Section 18) to pay any amount due to
Executive (or Executive’s estate) pursuant to this Section 4 as a result of
Executive’s termination of employment within the fifteen (15) day period
following written notice by Executive (it being understood and agreed that such
notice may not be given until any such material payment has not been paid for at
least 15 days following its scheduled payment date), the restrictions imposed by
Section 7(a)(i) and (ii) shall immediately terminate.

 

5.                                       Confidentiality of Trade Secrets and
Business Information.  Executive agrees that Executive shall not, at any time
during Executive’s employment with the Company or thereafter, disclose or use
any trade secret, proprietary or confidential information of the Company or any
Subsidiary of the Company (collectively, “Confidential Information”), obtained
by Executive during the course of such employment, except for (i) disclosures
and uses required in the course of such employment or with the written
permission of the Company, (ii) disclosures with respect to any litigation,
arbitration or mediation involving this Agreement, including but not limited to,
the enforcement of Executive’s rights under this Agreement, or (iii) as may be
required by law or by any court, arbitrator, mediator or administrative or
legislative body (including any committee thereof) with apparent jurisdiction to
order such disclosure; provided that, if, in any circumstance described in
clause (iii), Executive receives notice that any third party shall seek to
compel Executive by process of law to disclose any Confidential Information,
Executive shall promptly notify the Company and provide reasonable cooperation
to the Company (at the Company’s sole expense) in seeking a protective order
against such disclosure.  Notwithstanding the foregoing, “Confidential
Information” shall not include information that is or becomes publicly known
outside the Company or any of its subsidiaries other than due to a breach of
Executive’s obligations under this paragraph.

 

6.                                       Return of Information.  Executive
agrees that at the time of any termination of Executive’s employment with the
Company or expiration of the Term, whether at the instance of Executive or the
Company, and regardless of the reasons therefore, Executive shall deliver to the
Company (at the Company’s expense), any and all notes, files, memoranda, papers
and, in general, any and all physical (including electronic) matter containing
Confidential Information that are in Executive’s possession or under Executive’s
control, except as otherwise consented in writing by the Company at the time of
such termination.  The foregoing shall not prevent Executive from retaining
copies of personal diaries, personal notes, personal address books, personal
calendars, and any other personal information (including, without limitation,
information relating to Executive’s compensation), but only to the extent such
copies do not contain any Confidential Information other than that which relates
directly to Executive, including Executive’s compensation.

 

7.                                       Noncompetition, Noninterference,
Nondisparagement and Cooperation.

 

(a)                                  General.  In consideration for the
compensation payable to Executive under this Agreement, Executive agrees that
Executive shall not, other than in carrying out Executive’s duties hereunder,
directly or indirectly, do any of the following (i) during Executive’s
employment with the Company and its Subsidiaries and for a period of one
(1) year after any termination of such employment, render services in any
capacity (including as an employee, director, member, consultant, partner,
investor or independent contractor) to a

 

8

--------------------------------------------------------------------------------


 

Competitor, (ii) during Executive’s employment with the Company and its
Subsidiaries and for a period of one (1) year after any termination of such
employment, attempt to, or assist any other person in attempting to, employ,
engage, retain or partner with, any person who is then, or at any time during
the ninety (90) day-period prior thereto was, a director, officer or other
executive of the Company or a Subsidiary, or encourage any such person or any
consultant, agent or independent contractor of the Company or any Subsidiary to
terminate or adversely alter or modify such relationship with the Company or any
Subsidiary, provided that this section (ii) shall not be violated by general
advertising, general internet postings or other general solicitation in the
ordinary course not specifically targeted at such persons, nor (iii) during
Executive’s employment with the Company and its Subsidiaries and for a period of
one (1) year after any termination of employment, solicit any then current
customer (excluding any patrons of the Company’s amusement parks) or business
partner of the Company or any Subsidiary to terminate, alter or modify its
relationship with the Company or the Subsidiary or to interfere with the
Company’s or any Subsidiary’s relationships with any of its customers or
business partners.  During the Term and for one (1) year thereafter, Executive
agrees not to make any public statement that is intended to or would reasonably
be expected to disparage the Company, its Affiliates or its or their directors,
officers, employees, businesses or products other than as required in the good
faith discharge of Executive’s duties hereunder.  During the Term and for one
(1) year thereafter, the Company (including directors and officers of the
Company in their capacity as such) agrees that it shall not make any public
statement that is intended to or would reasonably be expected to disparage
Executive.  At the request of Executive, the Company shall direct its directors
and officers to not make any statements that would violate this Section 7(a) if
they were made by the Company and shall use its commercially reasonable efforts
to enforce such direction.  Notwithstanding the foregoing, nothing in this
Section shall prevent any person from (A) responding publicly to any incorrect,
disparaging or derogatory public statement made by or on behalf of the other
party to the extent reasonably necessary to correct or refute such public
statement or (B) making any truthful statement to the extent required by law.

 

(b)                                 Cooperation.  Executive agrees to cooperate,
in a reasonable manner and at the expense of the Company, with the Company and
its attorneys, both during and after the termination of Executive’s employment,
in connection with any litigation or other proceeding arising out of or relating
to matters in which Executive was involved prior to the termination of
Executive’s employment so long as such cooperation does not materially interfere
with Executive’s employment or consulting.  In the event that such cooperation
is required after the termination of the Executive’s employment with the Company
and its Subsidiaries, the Company shall pay the Executive at the rate of $1,500
per day and out-of-pocket expenses approved in advance by the Company after
presentation by the Executive of reasonable documentation related thereto.

 

(c)                                  Definition.  For purposes of this
Agreement, “Competitor” shall mean any business or enterprise in the theme park
business, which shall include, without limitation, amusement and water parks. 
Notwithstanding the foregoing, Executive’s provision of services to an Affiliate
or unit of a Competitor that is not directly engaged in the theme park business
shall not be a violation of the restrictions of this Section 7 so long as
Executive does not provide material services in respect of the theme park
business and does not have material direct or indirect managerial or oversight
responsibility or authority for the theme park business.  Nothing contained
herein shall prevent Executive from acquiring, solely as an investment, any
publicly-

 

9

--------------------------------------------------------------------------------


 

traded securities of any person so long as Executive remains a passive investor
in such person and does not own more than one percent (1%) of the outstanding
securities thereof.

 

8.                                       Enforcement.  Executive acknowledges
and agrees that:  (i) the purpose of the covenants set forth in Sections 5
through 7 above (the “Restrictive Covenants”) is to protect the goodwill, trade
secrets and other confidential information of the Company; (ii) because of the
nature of the business in which the Company is engaged and because of the nature
of the Confidential Information to which Executive has access, it would be
impractical and excessively difficult to determine the actual damages of the
Company in the event Executive breached any such covenants; and (iii) remedies
at law (such as monetary damages) for any breach of Executive’s obligations
under the Restrictive Covenants would be inadequate.  Executive therefore agrees
and consents that if Executive commits any breach of a Restrictive Covenant, the
Company shall have the right (in addition to, and not in lieu of, any other
right or remedy that may be available to it) to temporary and permanent
injunctive relief from a court of competent jurisdiction, without posting any
bond or other security and without the necessity of proof of actual damage.  If
any portion of the Restrictive Covenants is hereafter determined to be invalid
or unenforceable in any respect, such determination shall not affect the
remainder thereof, which shall be given the maximum effect possible and shall be
fully enforced, without regard to the invalid portions.  In particular, without
limiting the generality of the foregoing, if the covenants set forth in
Section 7 are found by a court or an arbitrator to be unreasonable, Executive
and the Company agree that the maximum period, scope or geographical area that
is found to be reasonable shall be substituted for the stated period, scope or
area, and that the court or arbitrator shall revise the restrictions contained
herein to cover the maximum period, scope and area permitted by law.  If any of
the Restrictive Covenants are determined to be wholly or partially unenforceable
in any jurisdiction, such determination shall not be a bar to or in any way
diminish the Company’s right to enforce any such covenant in any other
jurisdiction.

 

9.                                       Indemnification.

 

(a)                                  The Company agrees that if Executive is
made a party to, is threatened to be made a party to, receives any legal process
in, or receives any discovery request or request for information in connection
with, any action, suit or proceeding, whether civil, criminal, administrative or
investigative, excluding any action instituted by Executive, any action related
to any actual violation of Section 16 of the Exchange Act by Executive or any
action brought by the Company for compensation or damages related to Executive’s
breach of this Agreement (a “Proceeding”), by reason of the fact that Executive
was a director, officer, employee, consultant or agent of the Company, or was
serving at the request of, or on behalf of, the Company as a director, officer,
member, employee, consultant or agent of another corporation, limited liability
corporation, partnership, joint venture, trust or other entity, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is Executive’s alleged action in an official capacity while serving
as a director, officer, member, employee, consultant or agent of the Company or
other entity, Executive shall be indemnified and held harmless by the Company to
the fullest extent permitted or authorized by the Company’s certificate of
incorporation or by-laws or, if greater, by applicable law, against any and all
costs, expenses, liabilities and losses (including, without limitation,
attorneys’ fees reasonably incurred, judgments, fines, taxes or penalties and
amounts paid or to be paid in settlement and any reasonable cost and fees
incurred in enforcing Executive’s rights to indemnification or

 

10

--------------------------------------------------------------------------------


 

contribution) incurred or suffered by Executive in connection therewith, and
such indemnification shall continue as to Executive even though Executive has
ceased to be a director, officer, member, employee, consultant or agent of the
Company or other entity and shall inure to the benefit of Executive’s heirs,
executors and administrators.  The Company shall reimburse Executive for all
costs and expenses (including, without limitation, reasonable attorneys’ fees)
incurred by Executive in connection with any Proceeding within twenty (20)
business days after receipt by the Company of a written request for such
reimbursement and appropriate documentation associated with these expenses. 
Such request shall include an undertaking by Executive to repay the amount of
such advance if it shall ultimately be determined that Executive is not entitled
to be indemnified against such costs and expenses; provided that the amount of
such obligation to repay shall be limited to the after-tax amount of any such
advance except to the extent Executive is able to offset such taxes incurred on
the advance by the tax benefit, if any, attributable to a deduction for
repayment.

 

(b)                                 Neither the failure of the Company
(including its board, independent legal counsel or stockholders) to have made a
determination prior to the commencement of any proceeding concerning payment of
amounts claimed by Executive under Section 9(a) above that indemnification of
Executive is proper because Executive has met the applicable standard of
conduct, nor a determination by the Company (including its board, independent
legal counsel or stockholders) that Executive has not met such applicable
standard of conduct, shall create a presumption or inference that Executive has
not met the applicable standard of conduct.

 

(c)                                  The Company agrees to continue and maintain
a directors’ and officers’ liability insurance policy covering Executive at a
level, and on terms and conditions, no less favorable to Executive than the
coverage the Company provides other similarly-situated executives for six years
after Executive’s Date of Termination or such longer statute of limitation
period.

 

(d)                                 Nothing in this Section 9 shall be construed
as reducing or waiving any right to indemnification, or advancement of expenses,
Executive would otherwise have under the Company’s certificate of incorporation
or by-laws or under applicable law.

 

10.                                 Arbitration.  Subject to Section 8, in the
event that any dispute arises between the Company and Executive regarding or
relating to this Agreement and/or any aspect of Executive’s employment
relationship with the Company, the parties consent to resolve such dispute
through mandatory arbitration under the Commercial Rules of the American
Arbitration Association (“AAA”), before a single arbitrator in Dallas, Texas. 
The parties hereby consent to the entry of judgment upon award rendered by the
arbitrator in any court of competent jurisdiction.  Notwithstanding the
foregoing, however, should adequate grounds exist for seeking immediate
injunctive or immediate equitable relief, any party may seek and obtain such
relief.  The parties hereby consent to the exclusive jurisdiction of the state
and Federal courts of or in the State of New York for purposes of seeking such
injunctive or equitable relief as set forth above.  Out-of-pocket costs and
expense reasonably incurred by Executive in connection with such arbitration
(including attorneys’ fees) shall be paid by the Company with respect to each
claim on which the arbitrator determines Executive prevails.

 

11

--------------------------------------------------------------------------------


 

11.                                 Mutual Representations.

 

(a)                                  Executive acknowledges that before signing
this Agreement, Executive was given the opportunity to read it, evaluate it and
discuss it with Executive’s personal advisors.  Executive further acknowledges
that the Company has not provided Executive with any legal advice regarding this
Agreement.

 

(b)                                 Executive represents and warrants to the
Company that the execution and delivery of this Agreement and the fulfillment of
the terms hereof (i) shall not constitute a default under, or conflict with, any
agreement or other instrument to which Executive is a party or by which
Executive is bound and (ii) as to Executive’s execution and delivery of this
Agreement do not require the consent of any other person.

 

(c)                                  The Company represents and warrants to
Executive that (i) the execution, delivery and performance of this Agreement by
the Company has been fully and validly authorized by all necessary corporate
action, (ii) the person signing this Agreement on behalf of the Company is duly
authorized to do so, (iii) the execution, delivery and performance of this
Agreement does not violate any applicable law, regulation, order, judgment or
decree or any agreement, plan or corporate governance document to which the
Company is a party or by which it is bound and (iv) upon execution and delivery
of this Agreement by the parties, it shall be a valid and binding obligation of
the Company enforceable against it in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.

 

(d)                                 Each party hereto represents and warrants to
the other that this Agreement constitutes the valid and binding obligations of
such party enforceable against such party in accordance with its terms.

 

12.                                 Notices.  All notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed given when delivered (i) personally, (ii) by registered or certified
mail, postage prepaid with return receipt requested, (iii) by facsimile with
evidence of completed transmission, or (iv) delivered by overnight courier to
the party concerned at the address indicated below or to such changed address as
such party may subsequently give such notice of:

 

If to the Company:

 

Six Flags Entertainment Corporation

 

 

924 Avenue J East

 

 

Grand Prairie, Texas 75050

 

 

Phone: (972) 595-5000

 

 

 

 

 

Attention: Senior Vice President Administration

 

 

Fax: (972) 595-5175

 

 

 

If to Executive:

 

At the Executive’s last residence shown on the records of the Company

 

13.                                 Assignment and Successors.  This Agreement
is personal in its nature and none of the parties hereto shall, without the
consent of the others, assign or transfer this Agreement or any rights or
obligations hereunder; provided, however, that in the event of a merger,

 

12

--------------------------------------------------------------------------------


 

consolidation, or transfer or sale of all or substantially all of the assets of
the Company with or to any other individual(s) or entity, this Agreement shall,
subject to the provisions hereof, be binding upon and inure to the benefit of
such successor and such successor shall discharge and perform all the promises,
covenants, duties, and obligations of the Company hereunder, and such transferee
or successor shall be required to assume such obligations by contract (unless
such assumption occurs by operation of law).  Anything herein to the contrary
notwithstanding, Executive shall be entitled to select (and change, to the
extent permitted under any applicable law) a beneficiary or beneficiaries to
receive any compensation or benefit payable hereunder following Executive’s
death or judicially determined incompetence by giving the Company written notice
thereof.  In the event of Executive’s death or a judicial determination of
Executive’s incompetence, reference in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive’s beneficiary, estate or other
legal representative.

 

14.           Governing Law; Amendment.  This Agreement shall be governed by and
construed in accordance with the laws of Delaware, without reference to
principles of conflict of laws.  This Agreement may not be amended or modified
except by a written agreement executed by Executive and the Company or their
respective successors and legal representatives.

 

15.           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.  If any provision of this Agreement shall be held
invalid or unenforceable in part, the remaining portion of such provision,
together with all other provisions of this Agreement, shall remain valid and
enforceable and continue in full force and effect to the fullest extent
consistent with law.

 

16.           Tax Withholding.  Notwithstanding any other provision of this
Agreement, the Company may withhold from amounts payable under this Agreement
all federal, state, local and foreign taxes that are required to be withheld by
applicable laws or regulations.

 

17.           No Waiver.  Executive’s or the Company’s failure to insist upon
strict compliance with any provision of, or to assert any right under, this
Agreement shall not be deemed to be a waiver of such provision or right or of
any other provision of or right under this Agreement.  Any provision of this
Agreement may be waived by the parties hereto; provided that any waiver by any
person of any provision of this Agreement shall be effective only if in writing
and signed by each party and such waiver must specifically refer to this
Agreement and to the terms or provisions being modified or waived.

 

18.           No Mitigation.  In no event shall Executive be obligated to seek
other employment or take other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement and, except
as set forth herein, such amounts shall not be subject to offset or otherwise
reduced whether or not Executive obtains other employment.  The Company’s
obligation to make any payment pursuant to, and otherwise to perform its
obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Company have against Executive for any
reason; provided that the Company may cease making the payments or providing the
benefits, in each case, under Section 4 if Executive materially violates the
provisions of Sections 5, 6 and 7 and, if curable, does not cure such violation
within fifteen (15) days after written notice from the Company.

 

13

--------------------------------------------------------------------------------


 

19.           Section 409A.  This Agreement is intended to satisfy the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) with respect to amounts, if any, subject thereto and shall be
interpreted and construed and shall be performed by the parties consistent with
such intent.  To the extent Executive would otherwise be entitled to any payment
under this Agreement, or any plan or arrangement of the Company or its
Affiliates, that constitutes a “deferral of compensation” subject to
Section 409A and that if paid during the six (6) months beginning on the Date of
Termination of Executive’s employment would be subject to the Section 409A
additional tax because Executive is a “specified employee” (within the meaning
of Section 409A and as determined by the Company), the payment will be paid to
Executive on the earlier of the six (6) month anniversary of Executive’s Date of
Termination or death.  To the extent Executive would otherwise be entitled to
any benefit (other than a payment) during the six (6) months beginning on
termination of Executive’s employment that would be subject to the Section 409A
additional tax, the benefit will be delayed and will begin being provided on the
earlier of the first day following the six (6) month anniversary of Executive’s
Date of Termination or death.  Any payment or benefit due upon a termination of
employment that represents a “deferral of compensation” within the meaning of
Section 409A shall be paid or provided only upon a “separation from service” as
defined in Treasury Regulation § 1.409A-1(h).  Each payment made under this
Agreement shall be deemed to be a separate payment for purposes of
Section 409A.  Amounts payable under this Agreement shall be deemed not to be a
“deferral of compensation” subject to Section 409A to the extent provided in the
exceptions in Treasury Regulation §§ 1.409A-1(b)(4) (“Short-Term Deferrals”) and
(b)(9) (“Separation Pay Plans,” including the exception under subparagraph
(iii)) and other applicable provisions of Treasury Regulation § 1.409A-1 through
A-6.  Notwithstanding anything to the contrary in this Agreement or elsewhere,
any payment or benefit under this Agreement or otherwise that is exempt from
Section 409A pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or
(C) (relating to certain reimbursements and in-kind benefits) shall be paid or
provided only to the extent that the expenses are not incurred, or the benefits
are not provided, beyond the last day of the second calendar year following the
calendar year in which Executive’s “separation from service” occurs; and
provided further that such expenses are reimbursed no later than the last day of
the third calendar year following the calendar year in which Executive’s
“separation from service” occurs.  To the extent any expense reimbursement
(including without limitation any reimbursement of interest or penalties related
to taxes) or the provision of any in-kind benefit is determined to be subject to
Section 409A (and not exempt pursuant to the prior sentence or otherwise), the
amount of any such expenses eligible for reimbursement, or the provision of any
in-kind benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year (except for any life-time or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which Executive incurred such expenses, and in no event shall
any right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.

 

20.           Headings.  The Section headings contained in this Agreement are
for convenience only and in no manner shall be construed as part of this
Agreement.

 

21.           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof and shall supersede all
prior agreements, whether written or oral, with respect thereto.  In the event
of any inconsistency between the terms of this

 

14

--------------------------------------------------------------------------------


 

Agreement and the terms of any other Company plan, policy, equity grant,
arrangement or agreement with Executive, the provisions most favorable to
Executive shall govern.

 

22.           Duration of Terms.  The respective rights and obligations of the
parties hereunder shall survive any termination of Executive’s employment to the
extent necessary to give effect to such rights and obligations.

 

23.           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

24.           Certain Change in Control Payments.  Notwithstanding any provision
of this Agreement to the contrary, if any payments or benefits Executive would
receive from the Company under this Agreement or otherwise in connection with
the Change in Control (the “Total Payments”) (a) constitute “parachute payments”
within the meaning of Section 280G of the Code, and (b) but for this Section 24,
would be subject to the excise tax imposed by Section 4999 of the Code, then
Executive will be entitled to receive either (i) the full amount of the Total
Payments or (ii) a portion of the Total Payments having a value equal to $1 less
than three (3) times such individual’s “base amount” (as such term is defined in
Section 280G(b)(3)(A) of the Code), whichever of (i) and (ii), after taking into
account applicable federal, state, and local income taxes and the excise tax
imposed by Section 4999 of the Code, results in the receipt by such employee on
an after-tax basis, of the greatest portion of the Total Payments.  Any
determination required under this Section 24 shall be made in writing by the
accountant or tax counsel selected by the Executive.  If there is a reduction
pursuant to this Section 24 of the Total Payments to be delivered to the
applicable Executive and to the extent that an ordering of the reduction other
than by the Executive is required by Section 19 or other tax requirements, the
payment reduction contemplated by the preceding sentence shall be implemented by
determining the “Parachute Payment Ratio” (as defined below) for each “parachute
payment” and then reducing the “parachute payments” in order beginning with the
“parachute payment” with the highest Parachute Payment Ratio.  For “parachute
payments” with the same Parachute Payment Ratio, such “parachute payments” shall
be reduced based on the time of payment of such “parachute payments,” with
amounts having later payment dates being reduced first.  For “parachute
payments” with the same Parachute Payment Ratio and the same time of payment,
such “parachute payments” shall be reduced on a pro rata basis (but not below
zero) prior to reducing “parachute payments” with a lower Parachute Payment
Ratio.  For purposes hereof, the term “Parachute Payment Ratio” shall mean a
fraction the numerator of which is the value of the applicable “parachute
payment” for purposes of Section 280G of the Code and the denominator of which
is the actual present value of such payment.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive and the Company have caused this Agreement to be
executed as of the date first above written.

 

 

SIX FLAGS ENTERTAINMENT CORPORATION

 

 

 

 

 

By:

/s/ Walter S. Hawrylak

 

 

Walter S. Hawrylak

 

 

 

 

/s/ Brett Petit

 

Brett Petit

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Agreement and General Release

 

Agreement and General Release (“Agreement”), by and between Brett Petit
(“Executive” and referred to herein as “you”) and Six Flags Entertainment
Corporation, a Delaware corporation (the “Company”).

 

1.             In exchange for your waiver of claims against the Released
Persons (as defined below) and compliance with the other terms and conditions of
this Agreement, upon the effectiveness of this Agreement, the Company agrees to
provide you with the payments and benefits provided in Section 4 of your
employment agreement with the Company, dated                              , 2010
(the “Employment Agreement”) in accordance with the terms and conditions of the
Employment Agreement.

 

2.             (a) In consideration for the payments and benefits to be provided
to you pursuant to Section 1 above, you, for yourself and for your heirs,
executors, administrators, trustees, legal representatives and assigns
(hereinafter referred to collectively as “Releasors”), forever release and
discharge the Company and its subsidiaries, divisions, affiliates and related
business entities, successors and assigns, and any of its or their respective
directors, officers, fiduciaries, agents, trustees, administrators, employees
and assigns (in each case, in their capacity as such) (collectively the
“Released Persons”) from any and all claims, suits, demands, causes of action,
covenants, obligations, debts, costs, expenses, fees and liabilities of any kind
whatsoever in law or equity, by statute or otherwise, whether known or unknown,
vested or contingent, suspected or unsuspected and whether or not concealed or
hidden (collectively, the “Claims”), which you have had, now have, or may have
against any of the Released Persons by reason of any act, omission, transaction,
practice, plan, policy, procedure, conduct, occurrence, or other matter arising
up to and including the date on which you sign this Agreement, except as
provided in subsection (c) below.

 

(b)           Without limiting the generality of the foregoing, this Agreement
is intended to and shall release the Released Persons from any and all such
claims, whether known or unknown, which you have had, now have, or may have
against the Released Persons arising out of your employment or termination
thereof, including, but not limited to:  (i) any claim under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Employee Retirement Income Security Act of
1974 (excluding claims for accrued, vested benefits under any employee benefit
or pension plan of the Released Persons subject to the terms and conditions of
such plan and applicable law), the Family and Medical Leave Act, the Worker
Adjustment and Retraining Notification Act of 1988, or the Fair Labor Standards
Act of 1938, in each case as amended [update as appropriate]; (ii) any other
claim whether based on federal, state, or local law (statutory or decisional),
rule, regulation or ordinance, including, but not limited to, breach of contract
(express or implied), wrongful discharge, detrimental reliance, defamation,
emotional distress or compensatory or punitive damages; and (iii) any claim for
attorneys’ fees, costs, disbursements and/or the like.

 

(c)           Notwithstanding the foregoing, nothing in this Agreement shall be
a waiver of claims:  (1) that arise after the date on which you sign this
Agreement, including, without limitations,

 

--------------------------------------------------------------------------------


 

such claims related to any equity award held by you; (2) for the payments or
benefits required to be provided under Section 4 of the Employment Agreement;
(3) regarding rights of indemnification and receipt of legal fees and expenses
to which you are entitled under the Employment Agreement, the Company’s or a
subsidiary of the Company’s Certificate of Incorporation or By-laws (or similar
instrument), pursuant to any separate writing between you and the Company or any
subsidiary of the Company or pursuant to applicable law; or (4) relating to any
claims for accrued, vested benefits under any employee benefit plan or
retirement plan of the Released Persons subject to the terms and conditions of
such plan and applicable law (excluding any severance or termination pay plan,
program or arrangement, claims to which are specifically waived hereunder.

 

(d)           In signing this Agreement, you acknowledge that you intend that
this Agreement shall be effective as a bar to each and every one of the Claims
hereinabove mentioned or implied.  You expressly consent that this Agreement
shall be given full force and effect according to each and all of its express
terms and provisions, including those relating to unknown, unsuspected or
unanticipated Claims, if any, as well as those relating to any other Claims
hereinabove mentioned or implied.  [Update to include reference to any
applicable statute regarding the waiver of unknown claims.]

 

3.             (a) This Agreement is not intended, and shall not be construed,
as an admission that any of the Released Persons has violated any federal, state
or local law (statutory or decisional), ordinance or regulation, breached any
contract or committed any wrong whatsoever against you.

 

(b)           Should any provision of this Agreement require interpretation or
construction, it is agreed by the parties that the entity interpreting or
constructing this Agreement shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document.

 

(c)           You represent and warrant that you have not assigned or
transferred to any person or entity any of my rights which are or could be
covered by this Agreement, including but not limited to the waivers and releases
contained in this Agreement.

 

4.             This Agreement is binding upon, and shall inure to the benefit
of, the parties and their respective heirs, executors, administrators,
successors and assigns.

 

5.             This Agreement shall be construed and enforced in accordance with
the laws of the State of Delaware applicable to agreements made and to be
performed entirely within such State.

 

6.             You acknowledge that you:  (a) have carefully read this Agreement
in its entirety; (b) have had an opportunity to consider for at least
[twenty-one (21)] [forty[five (45)] days the terms of this Agreement; (c) are
hereby advised by the Company in writing to consult with an attorney of your
choice in connection with this Agreement; (d) fully understand the significance
of all of the terms and conditions of this Agreement and have discussed them
with your independent legal counsel, or have had a reasonable opportunity to do
so; (e) have had answered to your satisfaction by your independent legal counsel
any questions you have asked with regard to the meaning and significance of any
of the provisions of this Agreement; and (f) are signing

 

2

--------------------------------------------------------------------------------


 

this Agreement voluntarily and of your own free will and agree to abide by all
the terms and conditions contained herein.

 

7.             You understand that you will have at least [twenty-one (21)]
[forty[five (45)] days from the date of receipt of this Agreement to consider
the terms and conditions of this Agreement.  You may accept this Agreement by
signing it and returning it to the Company’s General Counsel at the address
specified pursuant to Section 12 of the Employment Agreement on or before
            .  After executing this Agreement, you shall have seven (7) days
(the “Revocation Period”) to revoke this Agreement by indicating your desire to
do so in writing delivered to the General Counsel at the address above by no
later than 5:00 p.m. on the seventh (7th) day after the date you sign this
Agreement.  The effective date of this Agreement shall be the eighth (8th) day
after you sign the Agreement (the “Agreement Effective Date”).  If the last day
of the Revocation Period falls on a Saturday, Sunday or holiday, the last day of
the Revocation Period will be deemed to be the next business day.  In the event
you do not accept this Agreement as set forth above, or in the event you revoke
this Agreement during the Revocation Period, this Agreement, including but not
limited to the obligation of the Company to provide the payments and benefits
provided in Section 1 above, shall be deemed automatically null and void.

 

8.             Any dispute regarding this Agreement shall be subject to Delaware
law without reference to its choice of law provisions.  You agree to reimburse
the Company for out-of-pocket costs and expense reasonably incurred by in
connection with enforcing this Agreement (including attorney’s fees) with
respect to each claim on which the Company substantially prevails.

 

 

EXECUTIVE

 

 

 

 

 

Brett Petit

 

 

 

 

 

SIX FLAGS ENTERTAINMENT CORPORATION

 

 

 

 

 

3

--------------------------------------------------------------------------------